Case: 14-14706       Date Filed: 09/01/2015       Page: 1 of 19


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-14706
                              ________________________

                         D.C. Docket No. 1:13-cv-24510-WPD

CITY OF MIAMI,
a Florida Municipal Corporation,

                                                         Plaintiff - Appellant,

versus

CITIGROUP INC.,
CITIBANK, N.A.,
CITIMORTGAGE, INC.,
CITI HOLDINGS,INC.,
CITICORP TRUST BANK, FSB,

                                                         Defendants - Appellees.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                    (September 1, 2015)

Before MARCUS and WILSON, Circuit Judges, and SCHLESINGER, * District
Judge.

*
 Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 14-14706    Date Filed: 09/01/2015    Page: 2 of 19




MARCUS, Circuit Judge:

      On December 13, 2011, the City of Miami brought three separate fair

housing lawsuits against Citigroup, Bank of America, and Wells Fargo. Each

alleged that the bank in question had engaged in a decade-long pattern of

discriminatory lending by targeting minorities for predatory loans. The complaints

in each case were largely identical, each identifying the same pattern of behavior

and supported by empirical data specific to each defendant. Moreover, each

complaint contained the same two causes of action: one claim arising under the

Fair Housing Act (FHA), 42 U.S.C. § 3601 et seq., as well as an attendant unjust

enrichment claim under Florida law.

      The three cases were heard by the same judge in the Southern District of

Florida, and were resolved in the same way based on the district court’s order in

the Bank of America case. In this case, like the others, the district court dismissed

the City’s FHA claim with prejudice on three grounds: the City lacked statutory

standing under the FHA because its alleged injuries fell outside the statute’s “zone

of interests”; the City had not adequately pled that Citigroup’s conduct proximately

caused the harm sustained by the City; and, finally, the City had run afoul of the

statute of limitations and could not employ the continuing violation doctrine. Each

of the three cases was appealed separately.



                                          2
              Case: 14-14706    Date Filed: 09/01/2015    Page: 3 of 19


      After thorough review, we are constrained to disagree with the district

court’s legal conclusions about the City’s FHA claims. The most detailed account

of our reasoning is set out in the companion case City of Miami v. Bank of

America Corp., No. 14-14543. The same conclusions of law apply here. As a

preliminary matter, we find that the City has constitutional standing to pursue its

FHA claims. Furthermore, under controlling Supreme Court precedent, the “zone

of interests” for the Fair Housing Act extends as broadly as permitted under Article

III of the Constitution, and therefore encompasses the City’s claim. While we

agree with the district court’s conclusion that the FHA contains a proximate cause

requirement, we find that the City has adequately alleged proximate cause.

Finally, the “continuing violation doctrine” would apply to the City’s claims, if

they are adequately pled.

      Because the district court imposed too stringent a zone of interests test and

wrongly applied the proximate cause analysis, it erred in dismissing the City’s

federal claims with prejudice and in denying the City’s motion for leave to amend

on the grounds of futility. As for the state law claim, we affirm the dismissal

because the benefits the City allegedly conferred on the defendants were not

sufficiently direct to plead an unjust enrichment claim under Florida law.

                                          I.




                                          3
                 Case: 14-14706        Date Filed: 09/01/2015         Page: 4 of 19


        On December 13, 2013, the City of Miami brought this complex civil rights

action in the United States District Court for the Southern District of Florida

against Citigroup Inc., Citibank, N.A., Citimortgage, Inc., Citi Holdings, Inc., and

Citicorp Trust Bank, FSB (collectively “Citigroup” or “the Bank”) containing two

claims. First, it alleged that the defendants violated sections 3604(b) 1 and 3605(a) 2

of the Fair Housing Act by engaging in discriminatory mortgage lending practices

that resulted in a disproportionate and excessive number of defaults by minority

homebuyers and caused financial harm to the City. Complaint for Violations of

the Federal Fair Housing Act at 36, City of Miami v. Citigroup Inc., No. 13-24510-

CIV (S.D. Fla. July 9, 2014) (“Complaint”). It also alleged that the Bank unjustly

enriched itself by taking advantage of “benefits conferred by the City” while, at the

same time, engaging in unlawful lending practices, which “denied the City

revenues it had properly expected through property and other tax payments and . . .

cost[] the City additional monies for services it would not have had to provide . . .

absent [the Bank’s] unlawful activities.” Id. at 37-38.

1
  42 U.S.C. § 3604(b) makes it unlawful “[t]o discriminate against any person in the terms,
conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities
in connection therewith, because of race, color, religion, sex, familial status, or national origin.”
2
  “It shall be unlawful for any person or other entity whose business includes engaging in
residential real estate-related transactions to discriminate against any person in making available
such a transaction, or in the terms or conditions of such a transaction, because of race, color,
religion, sex, handicap, familial status, or national origin.” 42 U.S.C. § 3605(a). A “residential
real estate-related transaction” includes “[t]he making or purchasing of loans . . . for purchasing,
constructing, improving, repairing, or maintaining a dwelling; or secured by residential real
estate.” Id. § 3605(b)(1).
                                                   4
              Case: 14-14706     Date Filed: 09/01/2015    Page: 5 of 19


      This complaint accused Citigroup of engaging in both “redlining” and

“reverse redlining.” Redlining is the practice of refusing to extend mortgage credit

to minority borrowers on equal terms as to non-minority borrowers. Reverse

redlining is the practice of extending mortgage credit on exploitative terms to

minority borrowers. Id. at 3. The City alleged that the bank engaged in a vicious

cycle: first it “refused to extend credit to minority borrowers when compared to

white borrowers,” then “when the Bank did extend credit, it did so on predatory

terms.” Id. at 4. When minority borrowers then attempted to refinance their

predatory loans, they “discover[ed] that [the Bank] refused to extend credit at all,

or on terms equal or similar to those . . . offered to white borrowers.” Id. at 5.

      The City said that the Bank’s conduct violated the Fair Housing Act in two

ways. First, the Bank intentionally discriminated against minority borrowers by

targeting them for loans with burdensome terms. Id. at 18-19. And second, the

Bank’s conduct had a disparate impact on minority borrowers, resulting in a

disproportionate number of foreclosures on minority-owned properties, and a

disproportionate number of exploitative loans in minority neighborhoods. Id. at

14-18.

      The City employed statistical analyses to draw the alleged link between the

race of the borrowers, the terms of the loans, and the subsequent foreclosure rate of

the underlying properties. Drawing on data reported by the Bank about loans


                                           5
                Case: 14-14706        Date Filed: 09/01/2015       Page: 6 of 19


originating in Miami from 2004-2012, the City claimed that a Citigroup loan in a

predominantly (greater than 90%) minority neighborhood of Miami was 4.516

times more likely to result in foreclosure than such a loan in a majority-white

neighborhood. Id. at 24. According to the City’s regression analysis (which

purported to control for objective risk characteristics such as credit history, loan-

to-value ratio, and loan-to-income ratio), a black Citigroup borrower in Miami was

5.955 times more likely to receive a loan with “predatory” features 3 than a white

borrower, id. at 5, and a Latino borrower was 3.463 times more likely to receive

such a loan, id. at 6. Moreover, black Citigroup borrowers with FICO scores over

660 (indicating good credit) in Miami were 15.086 times more likely to receive a

predatory loan than white borrowers, while a Latino borrower was 5.282 times

more likely to receive such a loan. Id.

       The City’s data also suggested that from 2004-2012, 54.6% of loans made

by Citigroup to black and Latino customers in Miami were high-cost, compared to

31.1% of loans made to white customers. Id. at 19. Data cited in the complaint

showed significantly elevated rates of foreclosure for loans in minority

neighborhoods. While 88.7% of Citigroup’s Miami loan originations were in


3
  The City identified as “predatory” those loans containing features such as high-cost loans (i.e.,
those with an interest rate that was at least three percentage points above a federally established
benchmark), subprime loans, interest-only loans, balloon payment loans, loans with prepayment
penalties, negative amortization loans, no documentation loans, and adjustable rate mortgages
with teaser rates (i.e., a lifetime maximum rate greater than the initial rate plus 6%). Complaint
at 19.
                                                 6
                Case: 14-14706        Date Filed: 09/01/2015       Page: 7 of 19


“census tracts” that are at least 50% black or Latino, 95.9% of loan originations

that had entered foreclosure by June 2013 were from such census tracks. Id. at 24.

Likewise, 31.9% of Citigroup’s loans in predominantly black or Latino

neighborhoods resulted in foreclosure, compared to only 9.4% of its loans in non-

minority (at least 50% white) neighborhoods. Id.

       The complaint also alleged that the bank’s loans to minorities resulted in

especially quick foreclosures. 4 The average time to foreclosure for Citigroup’s

Latino borrowers was 2.733 years, while for white borrowers it was 2.991 years.

Id. at 26. The City also gathered data from various non-Miami-based studies

(some nationwide, some based on case studies in other cities) to demonstrate the

elevated prevalence of foreclosure, predatory loan practices, and higher interest

rates among black and Latino borrowers, and the foreseeability of foreclosures

arising from predatory lending practices and their attendant harm. Id. at 14-18.

       The City sought damages based on reduced property tax revenues. Id. at 29.

It claimed that the Bank’s lending policies caused minority-owned property to fall

into unnecessary or premature foreclosure. The foreclosed-upon properties lost

substantial value and, in turn, decreased the value of the surrounding properties,

thereby depriving the City of property tax revenue. Id. The City alleged that
4
  A joint report from the Department of Housing and Urban Development and the Department of
the Treasury noted that time to foreclosure is an important indicator of predatory practices: “[t]he
speed with which the subprime loans in these communities have gone to foreclosure suggests
that some lenders may be making mortgage loans to borrowers who did not have the ability to
repay those loans at the time of origination.” Complaint at 27.
                                                 7
              Case: 14-14706     Date Filed: 09/01/2015    Page: 8 of 19


“Hedonic regression” techniques could be used to quantify the losses the City

suffered that were attributable to the Bank’s conduct. Id. at 30-31. The City also

sought damages based on the cost of the increased municipal services it provided

to deal with the problems attending the foreclosed and often vacant properties --

including police, firefighters, building inspectors, debris collectors, and others.

These increased services, the City claimed, would not have been necessary if the

properties had not been foreclosed upon due to the Bank’s discriminatory lending

practices. Id. at 32-33. The City also sought a declaratory judgment that the

Bank’s conduct violated the FHA, an injunction barring the Bank from engaging in

similar conduct, and punitive damages, as well as attorneys’ fees. Id. at 38-39.

      On July 9, 2014, the district court granted defendants’ motion to dismiss,

adopting and incorporating its order from the companion case between the City of

Miami and Bank of America. First, the court found that the City of Miami lacked

“statutory standing” to sue under the FHA. The court determined that, based on

this Court’s earlier opinion in Nasser v. City of Homewood, 671 F.2d 432 (11th

Cir. 1982), the City’s claim fell outside the FHA’s “zone of interests,” and,

therefore, the City lacked standing to sue. In particular, the trial court determined

that the City had alleged “merely economic injuries” that were not “affected by a

racial interest.” Like the plaintiffs in Nasser, the court suggested, the City was

seeking redress under the FHA for only “an economic loss from a decrease in


                                           8
              Case: 14-14706     Date Filed: 09/01/2015   Page: 9 of 19


property values,” and as with the plaintiffs in Nasser, this was insufficient. The

City’s goal went far beyond the purpose of the FHA, which is to “provide, within

constitutional limitations, for fair housing throughout the United States.” City of

Miami v. Bank of America Corp., No. 13-24506-CIV, 2014 WL 3362348, at *4

(S.D. Fla. July 9, 2014) (quoting 42 U.S.C. § 3601).

      The court also concluded that the FHA contains a proximate cause

requirement, but that the City had not adequately pled proximate cause. The City

had not sufficiently traced any lending disparities to the defendants’ conduct, as

opposed to confounding background variables such as “a historic drop in home

prices and a global recession,” and “the decisions and actions of third parties, such

as loan services, government entities, competing sellers, and uninterested buyers.”

Id. at *5. The court also determined that the City had not shown that the Bank’s

mortgage practices caused the City any harm. It was unimpressed with the

“statistics and studies” the City cited, noting that some were not based on data

from Miami, some were not limited to the defendants’ practices, and others “d[id]

not control for relevant credit factors that undoubtedly affect lending practices.”

Id. Moreover, some of the harm to the City stemmed directly from “the actions of

intervening actors such as squatters, vandals or criminals that damaged foreclosed

properties.” Id.




                                          9
             Case: 14-14706     Date Filed: 09/01/2015    Page: 10 of 19


      The district court also concluded that the City’s federal claim ran afoul of

the statute of limitations. It noted that for the FHA, a plaintiff must bring his claim

“not later than 2 years after the occurrence” of the discriminatory housing practice,

and that for discriminatory loans the statute of limitations begins to run from the

date of the loan closing. But the City had not alleged that any loans were made

later than 2008, a full five years before its complaint was filed. The court was not

persuaded by the City’s invocation of the continuing violation doctrine -- which

can allow plaintiffs, under some circumstances, to sue on an otherwise time-barred

claim -- since the City had not alleged sufficient facts to support any claim that the

specific practices continued into the statutory period. The district court dismissed

with prejudice the City’s FHA claim, reasoning that even if the statute of

limitations deficiencies could be cured by an amended pleading, the City’s lack of

statutory standing could not be.

      Finally, the district court rejected the City’s unjust enrichment claim on

several grounds. As a preliminary matter, the City had failed to draw the necessary

causal connection between the Bank’s alleged discriminatory practices and its

receipt of undeserved municipal services. Moreover, the City had failed to allege

basic elements of an unjust enrichment claim under Florida law -- that the City

conferred a direct benefit onto the Bank to which the Bank was not otherwise

legally entitled. The court determined that any benefit the Bank received from


                                          10
             Case: 14-14706     Date Filed: 09/01/2015   Page: 11 of 19


municipal services was not direct but “derivative” and, therefore, insufficient to

support an unjust enrichment claim. Moreover, the City had failed to allege that

the Bank was not otherwise entitled to those services as a Miami property owner.

Finally, the court rejected the City’s argument that Miami was forced to pay for the

Bank’s externalities (the costs of the harm caused by its predatory lending),

holding that paying for externalities cannot sustain an unjust enrichment claim.

The unjust enrichment claim was dismissed without prejudice, leaving the City

free to amend its complaint.

      The City chose not to proceed on its unjust enrichment claim alone “because

the two claims are so intimately intertwined and based on largely the same

underlying misconduct.” Instead, it moved for reconsideration and for leave to file

an amended complaint, arguing that it had standing under the FHA and that the

amended complaint would cure any statute of limitations deficiency. The proposed

amended complaint alleged that the Bank’s discriminatory lending practices

“frustrate[] the City’s longstanding and active interest in promoting fair housing

and securing the benefits of an integrated community,” thereby “directly

interfer[ing]” with one of the City’s missions. First Amended Complaint for

Violations of the Federal Fair Housing Act at 25-26, City of Miami v. Citigroup

Inc., No. 13-24510-CIV (S.D. Fla. Sept. 9, 2014) (“Amended Complaint”). It also

made more detailed allegations about properties that had been foreclosed upon


                                         11
              Case: 14-14706     Date Filed: 09/01/2015     Page: 12 of 19


after being subject to discriminatory loans. Specifically, the proposed amended

complaint identified nine foreclosed properties that corresponded to predatory

loans that originated during 2008. Id. at 30 & n.37. Notably, it also identified five

properties 5 that corresponded to predatory loans that the Bank had issued after

December 13, 2011 (within two years of filing the suit) that had not yet been

foreclosed upon but were likely to “eventually enter the foreclosure process,”

based on expert analysis. Id. at 31.

      The district court denied the City’s motion for reconsideration and for leave

to amend, as it did in each of the companion cases, relying upon its reasoning in

the Bank of America case.

      The City timely appealed the court’s final order of dismissal.

                                           II.

      As explained, our reasoning is set forth in detail in the companion case Bank

of America Corp., No. 14-14543. Our legal conclusions in that case apply equally

here, and dictate the same result. We briefly summarize those conclusions.

                                A. Standard of Review

      We review the district court’s grant of a motion to dismiss with prejudice de

novo, “accepting the [factual] allegations in the complaint as true and construing


5
 Those addresses are: 231 N.W. 60th Ct., 33126; 3883 NW Flagler Ter., 33126; 3711 NW Flagler
Ter., 33126; 1750 S.W. 4th Ave., 33129; and 2333 Brickell Ave., Unit 1014, 33129. Amended
Complaint at 31.
                                           12
             Case: 14-14706     Date Filed: 09/01/2015   Page: 13 of 19


them in the light most favorable to the plaintiff.” Mills v. Foremost Ins. Co., 511
F.3d 1300, 1303 (11th Cir. 2008) (quotation omitted). We generally review the

district court’s decision to deny leave to amend for an abuse of discretion, but we

will review de novo an order denying leave to amend on the grounds of futility,

because it is a conclusion of law that an amended complaint would necessarily fail.

Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1264

(11th Cir. 2011). Finally, we review de novo whether plaintiffs have Article III

standing. Ga. Latino Alliance for Human Rights v. Governor of Ga., 691 F.3d
1250, 1257 (11th Cir. 2012).

                             B. Fair Housing Act Claim

                               1. Article III Standing

      For the reasons we set forth in Bank of America Corp., No. 14-14543, the

City has constitutional standing to bring its FHA claim. Just as in that case, the

City here claims injury on the basis of lost property tax revenue due to premature

or unnecessary foreclosure resulting from predatory loans. In Gladstone, Realtors

v. Village of Bellwood, 441 U.S. 91 (1979), the Supreme Court held that a village

had Article III standing to bring an FHA claim for discriminatory renting practices

partly on the basis of “[a] significant reduction in property values,” because such a

reduction “directly injures a municipality by diminishing its tax base, thus

threatening its ability to bear the costs of local government and to provide


                                         13
               Case: 14-14706        Date Filed: 09/01/2015        Page: 14 of 19


services.” Id. at 110-11. The City of Miami alleges the same kind of injury here.

Thus, like the Village of Bellwood, the City of Miami has adequately alleged an

injury in fact.

       As for Article III causation, again, we find that at this stage in the

proceeding the City’s alleged chain of causation is perfectly plausible: taking the

City’s allegations as true, the Bank’s extensive pattern of discriminatory lending

led to substantially more defaults on its predatory loans, leading to a higher rate of

foreclosure on minority-owned property and thereby reducing the City’s tax base.

Moreover, the complaint supports its allegations with regression analyses that link

the Bank’s treatment of minority borrowers to predatory loans, predatory loans to

foreclosure, and foreclosure to reduced tax revenue. All told, the City has

“allege[d] . . . facts essential to show jurisdiction.” FW/PBS, 493 U.S. at 231

(quoting McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936)).

                                    2. “Statutory Standing”

       The district court dismissed the City’s claim because it lacked what the court

characterized as “statutory standing.” 6 It found that the City fell outside the FHA’s



6
  As noted in the companion case, the Supreme Court has discarded the doctrinal label of
“statutory standing” (sometimes also called “prudential standing”). See Lexmark Int’l, Inc. v.
Static Control Components, Inc., 134 S. Ct. 1377, 1387 & n.4 (2014). The Court clarified that
the proper inquiry is whether the plaintiff “has a cause of action under the statute,” id. at 1387,
which is “a straightforward question of statutory interpretation,” id. at 1388. The inquiry isn’t a
matter of standing, because “the absence of a valid . . . cause of action does not implicate
subject-matter jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the
                                                 14
              Case: 14-14706       Date Filed: 09/01/2015      Page: 15 of 19


“zone of interests,” and that its harm was not proximately caused by the Bank’s

actions. Ultimately, for the reasons fully explained in Bank of America Corp., No.

14-14543, we disagree with the district court’s legal conclusions.

                                    a. Zone of Interests

       This case, too, requires us to define the breadth of the term “aggrieved

person” as it is used in the FHA. See 42 U.S.C. § 3613(a)(1)(A). As explained in

detail in the companion case, we are bound by the Supreme Court’s interpretation

of the FHA in Trafficante v. Metropolitan Life Insurance, 409 U.S. 205 (1972),

Gladstone, 441 U.S. 91, and Havens Realty Corp. v. Coleman, 455 U.S. 363

(1982): statutory standing “under [the FHA] . . . is ‘as broad as is permitted by

Article III of the Constitution.’” Gladstone, 441 U.S. at 109 (quoting Trafficante,
409 U.S. at 209) (alteration adopted); accord Havens, 455 U.S. at 372. Although

the Supreme Court has suggested that it may be prepared to reconsider that

holding, see Thompson v. North American Stainless, LP., 562 U.S. 170, 175-78

(2011), we must “follow the case which directly controls, leaving to the Supreme

Court[] the prerogative of overruling its own decisions.” Evans v. Sec’y, Fla.

Dep’t of Corr., 699 F.3d 1249, 1263 (11th Cir. 2012) (quotation omitted and

alteration adopted); accord Tenet v. Doe, 544 U.S. 1, 10-11 (2005). Moreover, our

circuit precedent in Nasser, 671 F.2d 432, is not to the contrary; that case stands

case.” Id. at 1387 n.4 (quoting Verizon Md. Inc. v. Public Serv. Comm’n of Md., 535 U.S. 635,
642-643 (2002)).
                                             15
             Case: 14-14706     Date Filed: 09/01/2015    Page: 16 of 19


for the unremarkable proposition that a plaintiff has no cause of action under the

FHA if he makes no allegation of discrimination (or disparate impact) on the basis

of race (or one of the FHA’s other protected characteristics: color, religion, sex,

handicap, familial status, and national origin). In this case, however, the complaint

explicitly alleged race-based discrimination in the Bank’s predatory lending

practices.

      Thus, we agree with the City that the term “aggrieved person” in the FHA

sweeps as broadly as allowed under Article III. To the extent a zone of interests

analysis applies to the FHA, it encompasses the City’s allegations in this case.

                                 b. Proximate Cause

      As we explained at some length in the companion case, we agree with the

district court that a plaintiff bringing an action for damages under the Fair Housing

Act must plead proximate cause between his injury and the defendant’s unlawful

conduct. The Supreme Court has instructed that such a claim is “in effect, a tort

action,” governed by general tort rules, Meyer v. Holley, 537 U.S. 280, 285 (2003),

and proximate cause is a classic element of a tort claim, see Dan B. Dobbs, Paul T.

Hayden & Ellen M. Bublick, The Law of Torts § 198 (2d ed. 2011).

      And we look to the law of torts to guide our proximate cause analysis, using

foreseeability as our touchstone. Under this standard, we conclude again that the

City has made an adequate showing. Proximate cause “is not . . . the same thing


                                          16
              Case: 14-14706    Date Filed: 09/01/2015    Page: 17 of 19


as . . . sole cause.” Cox v. Adm’r U.S. Steel & Carnegie, 17 F.3d 1386, 1399 (11th

Cir.), opinion modified on reh’g, 30 F.3d 1347 (11th Cir. 1994), and the fact that

there are multiple plausible, foreseeable links in the alleged causal chain is not

fatal to the City’s claim.

                        3. Statute of Limitations and Remand

      The district court dismissed the City’s FHA claims with prejudice (and

denied its motion for leave to amend) because it concluded that the City fell

outside the statute’s zone of interests and had not adequately pled proximate cause,

and that these deficiencies were incurable. Resolving a plaintiff’s motion to amend

is “committed to the sound discretion of the district court,” but that discretion “is

strictly circumscribed” by Rule 15(a)(2) of the Federal Rules of Civil Procedure,

which instructs that leave to amend should be “freely give[n] when justice so

requires.” Gramegna v. Johnson, 846 F.2d 675, 678 (11th Cir. 1988). Because the

district court wrongly concluded that the City was outside the FHA’s zone of

interests and had not adequately pled proximate cause, its determination that any

amended complaint would be futile was legal error and therefore an abuse of

discretion. On remand, the City should be granted leave to amend its complaint.

      In its original complaint, the City failed to allege that any of the offending

loans closed within the limitations period (between December 13, 2011, and

December 13, 2013). On appeal, the City does not contend that its original


                                          17
               Case: 14-14706       Date Filed: 09/01/2015       Page: 18 of 19


complaint was adequate; rather, it argues that it could readily cure the statute of

limitations flaws if given the opportunity. The City points to its proposed amended

complaint for support, in which it identified five specific properties corresponding

to predatory loans issued after December 13, 2011. Amended Complaint at 31.

On remand, the district court will have the opportunity to evaluate whether the

City’s new pleadings satisfy the statute of limitations, in a manner consistent with

our explanation of the continuing violation doctrine in the companion case. 7

                                B. Unjust Enrichment Claim

       As for the City’s state law unjust enrichment claim, we agree with the

district court and affirm its ruling for the reasons detailed in the companion case.

We have not found -- and the City has not provided -- a single Florida case

supporting an unjust enrichment claim in these circumstances, and the City’s

claims do not fit within an unjust enrichment framework. Missing tax revenue is

in no way a benefit that the City has conferred on the Bank. Municipal

expenditures, meanwhile, do not appear to be among the types of benefits that can
7
  Citigroup also contends that the City cannot make use of the continuing violation doctrine
because the doctrine is reserved for situations in which “a reasonably prudent plaintiff would
have been unable to determine that a violation had occurred.” Ctr. For Biological Diversity v.
Hamilton, 453 F.3d 1331, 1335 (11th Cir. 2006). The Bank claims that the City passed a
resolution in 2009 directing the City Attorney to consider bringing FHA litigation against banks
for predatory lending, and therefore was on notice regarding the Bank’s behavior years before
this suit was filed. The district court did not address this argument, and neither will we, as it
rests entirely on evidence outside the four corners of the complaint. See Wilchombe v. TeeVee
Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (“A court’s review on a motion to dismiss is
‘limited to the four corners of the complaint.’” (quoting St. George v. Pinellas Cnty., 285 F.3d
1334, 1337 (11th Cir. 2002)).

                                               18
              Case: 14-14706      Date Filed: 09/01/2015     Page: 19 of 19


be recovered in an unjust enrichment action under Florida law. See Penelas v.

Arms Tech., Inc., No. 99-1941 CA-06, 1999 WL 1204353, at *2 (Fla. Cir. Ct. Dec.

13, 1999) (“[T]he County’s claim for damages, based on the costs to provide 911,

police, fire and emergency services effectively seeks reimbursement for

expenditures made in its performance of governmental functions. Costs of such

services are not, without express legislative authorization, recoverable by

governmental entities.”), aff’d, 778 So. 2d 1042 (Fla. Dist. Ct. App. 2001). They

are also not a benefit directly conferred on the Bank, as is required for an unjust

enrichment claim under Florida law. See, e.g., Extraordinary Title Servs. v. Fla.

Power & Light Co., 1 So. 3d 400, 404 (Fla. Dist. Ct. App. 2009) (affirming the

dismissal of an unjust enrichment claim because the plaintiff “ha[d] not conferred a

direct benefit” on the defendant). Finally, the City has provided no arguments and

cited no Florida caselaw explaining why the Bank would not be entitled to such

services like any other property owner. Cf. State Farm Fire & Cas. Co. v. Silver

Star Health & Rehab, 739 F.3d 579, 584 (11th Cir. 2013) (“If an entity accepts and

retains benefits that it is not legally entitled to receive in the first place, Florida law

provides for a claim of unjust enrichment.”).

       The judgment of the district court is AFFIRMED in part, REVERSED in

part, and REMANDED for further proceedings consistent with this opinion.




                                            19